IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 699
                                    :
         ORDER ADOPTING RULE        :                         CIVIL PROCEDURAL RULES
         1065.1 OF THE PENNSYLVANIA :
         RULES OF CIVIL PROCEDURE   :                         DOCKET
                                    :
                                    :




                                                ORDER


PER CURIAM

      AND NOW, this 17th day of June, 2019, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
48 Pa.B 7624 (December 15, 2018):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1065.1 of the Pennsylvania Rules of Civil Procedure is adopted in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective June 19, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.